Case 1:20-cr-00087-SPW Document 25 Filed 03/25/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

RAK KKKK KKK RK KK KK KR KK

THE STATE OF MONTANA

 

VS.
Leland Thomas Ash Jr. No._CR 20-87-BLG-SPW
DOB: 1994 PETITION TO OPEN

JUVENILE/SEALED RECORDS
SSN:_ XXX-XX-8203

Whereas the above-name defendant entered a plea of GUILTY to Prohibited Person in
Possession of a Firearm and District Court Judge Susan P. Watters having ordered a Pre-
Sentence Investigation into the Defendant’s background; the Petitioner requests all juvenile or :
sealed records pertaining to the Defendant, including Court documents, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, Department of Institution records,
medical and institutional treatment records and Department of Institutions records, be made
available.

Ah — 2
WA arecs. a (ib U.S. Probation/Parole Officer

Date 4 / oS / Zo}
Kee KKK KKK
The Court having considered the aforementioned petition: does hereby order the release of
pertinent juvenile records, including sealed records, held by any Court, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, medical and institutional treatment

records, Department of Institutions records or agency of the Adult/Juvenile Probation and Parole
Officer.

Len fe OAL U.S. District Judge

Qo
Dated this 65 day of Li ficec 2021.
